Beasley, J.
(dissenting). On October 21, 1974, defendant, Julius T. Porter, Jr., pled guilty to second-degree murder and was sentenced to life in prison.
The plea was made with advice of counsel pursuant to a plea bargain under which a charge of first-degree murder was dismissed. Defendant appealed as of right, and, on December 23, 1975, his conviction was affirmed by this Court, citing the Guilty Plea Cases, 395 Mich 96; 235 NW2d 132 (1975).
Defendant requested appointment of counsel by the Supreme Court on the basis of alleged indigency, and, on February 14, 1977, the Supreme Court ordered the Recorder’s Court to appoint counsel for defendant at public expense if he was found indigent. 399 Mich 1039 (1977). The Recorder’s Court so found and appointed counsel for defendant. Defendant then reattacked the plea, which motion was denied except that defendant was given an opportunity for allocution, after *515which, on May 12, 1978, he was resentenced, this time to not less than 15 nor more than 30 years in prison.
On June 8, 1978, defendant filed a delayed application for leave to appeal with the Supreme Court. On January 8, 1979, the Supreme Court granted defendant’s application and reversed this Court’s order affirming defendant’s conviction and, under what the Supreme Court designates "actions on applications for leave to appeal from the Court of Appeals”, entered an order, without opinion, remanding the case to this court for a "formal submission of the first issue stated in the defendant’s brief in support of his application for leave to appeal”. 404 Mich 822 (1979).
Presumably, that issue is whether the trial judge failed to establish that defendant understood his right to confront his accusers.
The part of the plea-taking that defendant finds offensive to the court rules is as follows:
"THE COURT: In a trial you would have the right to bring witnesses to court if you had any to testify in your behalf. In other words, you could bring your witnesses to testify the same as the prosecution could bring witnesses, and if you wished the court would issue a court order or subpoena. Have you ever heard of a subpoena?
"THE DEFENDANT: No.
"THE COURT: A subpoena, Mr. Porter, that would require your witnesses to appear and testify in your behalf; do you understand that?
"THE DEFENDANT: Yes.
"THE COURT: Mr. Porter, the prosecutor would have to bring any witnesses he had, anybody who said they had any facts in this case would have to be brought in court to testify against you and you could cross-examine those witnesses. Do you understand the right to cross-examine your witnesses in court?
*516"THE DEFENDANT: No.
"THE COURT: Mr. Porter, did anyone threaten you or tell you what the sentence would be if you plead guilty?
"THE DEFENDANT: People in my cell did.”
Careful reading of the foregoing indicates two questions concerning which defendant gave negative answers. They are:
"Have you ever heard of a subpoena?
"THE DEFENDANT: No.”
The court then went on and explained to defendant what a subpoena was. We do not find this portion reversible error.
Second, is the question:
"Do you understand the right to cross-examine your witnesses in court?
"THE DEFENDANT: No.”
Defendant’s answer that he did not understand what was meant by "cross-examine” came immediately following an explanation by the court that the prosecutor would have to bring witnesses into court to testify. Already the trial judge had also advised defendant that he could bring his own witnesses into court with the court’s assistance. While it may have been wiser practice for the trial judge to attempt to explain further the technical meaning of cross-examine, I am not prepared to find that upon that one answer defendant did not "understand his right to confront his accusers”.
The foregoing matter may only properly be understood and evaluated within the context of the full plea-taking, which I have reviewed in full. Consideration of this full plea-taking indicates that *517this was not a prefunctory plea-taking, that defendant’s rights were carefully described to him, and that he gave a full recital of what occurred. Under these circumstances, I would affirm defendant’s conviction under the Guilty Plea Cases, supra.